Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-2, 11-28, 30 in the reply filed on 01/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search for such combination of features.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
According to independent claim 1, “… selecting N2 CI components from the N1 CI components… computing a micro-motion (MM) statistics based on the N2 selected CI components…”  Yet, in dependent claim 11, “… for each reporting time window: computing N2 respective MM statistics based on the N2 selected CI components of the TSCI in the reporting time window, computing a respective MM statistics based on the N2 respective MM statistics…”  It is confusing and indefinite on how many (one or N2) MM statistics are computed based on the N2 selected CI components.  Also there is another “a respective MM statistics” being computed “based on the N2 respective MM statistics”.
	In further dependent claim 12, applicant claims “computing N1 respective MM statistics based on the N1 CI components of the TSCI in the reporting time window, and computing the respective MM statistics based on the N1 respective MM statistics”, wherein “the respective MM statistics” corresponds to “a micro-motion (MM) statistics” in claim 1, which results contradiction and indefiniteness.  And further dependent claim 13 inherits the same issue without clarification.
	In another dependent claim 14, applicant claims “… computing the respective MM statistics based on the first analysis, and monitoring the motion of the object by performing the second analysis of the respective MM statistics in the reporting time window.”  Similarly to rejection to claim 12 above, contradiction to independent claim 1 results indefiniteness.  The same goes for later depending claims 15-27.
	The term “respective MM statistics” appear to represent different parameters (with respective to different bases, different computations, etc.) while being applied everywhere 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“We Can Hear You with Wi-Fi!”).
To claim 1, Wang teach a system for wireless motion monitoring, comprising: 
a transmitter configured for transmitting a first wireless signal through a wireless multipath channel of a venue (page 1, abstract; page 4, Fig. 3); 
a receiver configured for receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel and a motion of an object in the venue (page 1, abstract; page 4, Fig. 3); and 
a processor configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (section D on page 5, series of waveform segments), wherein each channel information (CI) of the TSCI comprises N1 CI 
selecting N2 CI components from the N1 CI components based on a first analysis of the N1 CI components of the TSCI, wherein N2 is an integer less than or equal to N1 (sections A-B on page 7, a sub-number of sub-waveforms are extracted from said number of waveform segments), 
computing a micro-motion (MM) statistics based on the N2 selected CI components of the TSCI and the first analysis (sections A-B on page 7; sections B-D on pages 9-10), 
monitoring the motion of the object based on a second analysis of the MM statistics (section C on pages 7-8; sections E-G on pages 10-11), 
performing a task based on the first analysis and the second analysis, and generating a response based on the task, the first analysis and the second analysis (section C on page 9, WiHear can correctly classify and recognize following syllables; section X on page 13, WiHear can also help disabled people to conduct simple commands to devices with mouth movements).

To claim 28, Wang teach a method of a wireless monitoring system (as explained in response to claim 1 above).

To claim 30, Wang each a wireless device of a wireless monitoring system (as explained in response to claim 1 above).




To claim 2, Wang teach claim 1.
Wang teach wherein the processor is further configured for: computing N1 component MM statistics each associated with a respective CI component of the TSCI, wherein the N2 CI components are selected based on the N1 component MM statistics (sections A-B on page 7).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“We Can Hear You with Wi-Fi!”).
To claim 11, Wang teach claim 2.
Wang teach wherein the processor is further configured for: determining a series of reporting time windows (section D on page 5); and for each reporting time window: computing N2 respective MM statistics based on the N2 selected CI components of the TSCI in the reporting 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 25, 2022